Citation Nr: 1233090	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel








INTRODUCTION

The Veteran had service with the National Guard from February 1999 until June 2005, including periods of active duty from May 1999 until August 1999, August 2001 until March 2002, January 2003 until June 2003 and December 2003 until March 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for degenerative disc disease of the thoracolumbar spine (claimed as degenerative disc), service connection for degenerative disc disease of the cervical spine (claimed as degenerative disc) and service connection for hearing loss.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for thoracolumbar and cervical spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability under VA standards.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection for bilateral hearing loss, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in July 2008 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  

The July 2008 letter also provided notice with respect to the Dingess requirements, of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to records, the Veteran has submitted private medical records.  The Veteran has not indicated that there exist any records of VA or private medical treatment relative to this claim that are not already in the claims file.  

The Veteran also received a VA examination in November 2011, which included specific medical opinions pertinent to the issue on appeal and findings sufficient to make a decision.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Service Connection Law

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination of whether a Veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v.  Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.





Bilateral Hearing Loss Claim

The Veteran contends that he has bilateral hearing loss due to service.  He reported noise exposure in service, including being in a vehicle that was struck by a roadside bomb.  He further reported that he temporarily lost his hearing after that event.

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385 or that the Veteran made complaints of, or received treatment for, hearing loss.  There is no separation examination of record.

The claims file contains no medical treatment records regarding the Veteran's hearing acuity after service.  

The Veteran received a VA examination in November 2011, which included a claims file review.   The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
15
20
15
10
20
16.25
LEFT
15
20
10
15
15
15

The Veteran's CNC speech discrimination scores were 100 percent bilaterally.  The Veteran's threshold averages were 16.25 decibels in the right ear and 15 decibels in the left ear.  The examiner diagnosed the Veteran with normal hearing in both ears.  

The Veteran reported that he had difficulty hearing on the phone and watching the television at normal levels.  He also reported noise exposure from being in close proximity to an explosion, which caused temporary hearing loss and issues since that time.  

The examiner found no diagnosis for hearing loss, because there was no pathology to render a diagnosis.  The examiner found that based on examination the Veteran did not have hearing loss in accordance to VA standards.

Under VA standards, a Veteran has a ratable hearing loss "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's hearing loss does not rise to the level of a "disability" under 38 C.F.R. § 3.385.  As such, the Veteran's hearing is not found to be within the auditory thresholds necessary to qualify as hearing loss under VA standards.  

Furthermore, even if the Veteran's hearing loss had reached the level of a "disability" under VA standards, there is no medical evidence of record finding a connection between the Veteran's bilateral hearing loss and his service.  

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for service connection for bilateral hearing loss is denied. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends to have disorders of the thoracolumbar and cervical spine due to service.  In his initial May 2008 claim, he reported that his back disorders were related to carrying "over 100lbs daily for over 365 days, being blown up by roadside bombs and unusual wear on the body because of war".

The service treatment records do not document any complaints of, or treatment for, a back disorder. 

In a January 2008 private medical record, Dr. A.O.K. diagnosed the Veteran with degenerative disc disease in the inferior thoracic and inferior lumbar spine and mild anterior wedging of the T11 vertebral body.

The Veteran received a VA examination in June 2008.  The record is unclear as to whether the examiner reviewed the Veteran's claims file.  The Board notes, however, that the Veteran's service treatment records were not associated with the claims file until after the examination took place.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, but did not provide a medical opinion as to the etiology of the disorder.  

Additionally, in a June 2008 VA x-ray report, a physician found the Veteran to have degenerative disc disease at T12-L1 and an otherwise negative lumbar spine.  The examiner also noted a negative cervical and thoracic spine.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Based on the Veteran's statements, the record indicates that the disabilities or signs and symptoms of disabilities that may be associated with active service. The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

There is no VA etiology examination of record with respect to the Veteran's claimed spine disorders. The Veteran has provided competent statements of back pain in service and the medical evidence documents current diagnoses of various spine disorders.  A VA examination is required to determine the nature and etiology of the Veteran's claimed spine disorders. See 38 C.F.R. § 3.159(c)(4).  The RO/AMC should request a VA examination to determine if the Veteran currently has any spine disorders etiologically related to his service.  

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran should be informed of any such problem.  Furthermore, any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran, request his assistance in identifying all medical care providers who have treated his thoracolumbar and/or cervical spine, and request any necessary release forms required to obtain copies of any outstanding records of pertinent treatment.  

Specifically noted in this regard, the RO/AMC should have the Veteran clarify whether there are additional treatment records with the medical provider C.H. NPC (which the Veteran provided a VA Form 21-4142 for in June 2008) and whether he receives any care from VA.   Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  

2. After the above action has been accomplished, to the extent possible, the RO/AMC should obtain a VA examination from a physician to determine whether the Veteran has a thoracolumbar and/or cervical spine disorder related to an active duty period of service.  

The Veteran's periods of active duty included from May 1999 until August 1999, August 2001 until March 2002, January 2003 until June 2003 and December 2003 until March 2005.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a thoracolumbar and/or cervical spine disorder(s)?  

b)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed thoracolumbar and/or cervical spine disorder(s) had its onset during a period of active duty service?  

c)  If the examiner finds that the Veteran has arthritis of the thoracolumbar and/or cervical spine, it at least as likely as not (50 percent or greater probability) that the arthritis had its onset within one year of a period of active duty service?

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  A discussion of medical principles involved would be of considerable assistance to the Board. The report of the examination should be associated with the claims file.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


